
	

113 HRES 203 IH: Recognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster-care system, and encouraging Congress to implement policy to improve the lives of children in the foster-care system.
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 203
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Ms. Bass (for
			 herself, Mr. Marino,
			 Mr. McDermott,
			 Mrs. Bachmann,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Stockman,
			 Mr. Schiff,
			 Ms. Jackson Lee,
			 Mr. Cicilline,
			 Mr. Hastings of Florida,
			 Mr. Latham,
			 Mr. Conyers, and
			 Ms. Titus) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Recognizing National Foster Care Month as
		  an opportunity to raise awareness about the challenges of children in the
		  foster-care system, and encouraging Congress to implement policy to improve the
		  lives of children in the foster-care system.
	
	
		Whereas National Foster Care Month was established more
			 than 20 years ago to—
			(1)bring foster-care
			 issues to the forefront;
			(2)highlight the
			 importance of permanency for every child; and
			(3)recognize the
			 essential role that foster parents, social workers, and advocates have in the
			 lives of children in foster care throughout the United States;
			Whereas all children deserve a safe, loving, and permanent
			 home;
		Whereas the primary goal of the foster-care system is to
			 ensure the safety and well-being of children while working to provide a safe,
			 loving, and permanent home for each child;
		Whereas there are approximately 408,000 children living in
			 foster care;
		Whereas there were approximately 254,000 youth that
			 entered the foster-care system in 2010, while over 107,000 youth were eligible
			 and awaiting adoption at the end of 2010;
		Whereas children of color are more likely to stay in the
			 foster-care system for longer periods of time and are less likely to be
			 reunited with their biological families;
		Whereas foster parents are the front-line caregivers for
			 children who cannot safely remain with their biological parents and provide
			 physical care, emotional support, education advocacy, and are the largest
			 single source of families providing permanent homes for children leaving foster
			 care to adoption;
		Whereas children in foster care who are placed with
			 relatives, compared to children placed with nonrelatives, have more stability,
			 including fewer changes in placements, have more positive perceptions of their
			 placements, are more likely to be placed with their siblings, and demonstrate
			 fewer behavioral problems;
		Whereas some relative caregivers receive less financial
			 assistance and support services than do foster caregivers;
		Whereas recent studies show foster children enrolled in
			 Medicaid were prescribed antipsychotic medications at nearly 9 times the rate
			 of other children receiving Medicaid;
		Whereas youth in foster care are much more likely to face
			 educational instability with 65 percent of former foster children experiencing
			 at least 7 school changes while in care;
		Whereas an increased emphasis on prevention and
			 reunification services is necessary to reduce the number of children that are
			 forced to remain in the foster-care system;
		Whereas more than 27,900 youth age out of
			 foster care without a legal permanent connection to an adult or family;
		Whereas the number of youth who age out of foster care has
			 steadily increased for the past decade;
		Whereas foster care is intended to be a temporary
			 placement, but children remain in the foster-care system for an average of 2
			 years;
		Whereas children in foster care experience an average of 3
			 different placements, which often leads to disruption of routines and the need
			 to change schools and move away from siblings, extended families, and familiar
			 surroundings;
		Whereas children entering foster care often confront the
			 widespread misperception that children in foster care are disruptive, unruly,
			 and dangerous, even though placement in foster care is based on the actions of
			 a parent or guardian, not the child;
		Whereas children who age out of foster care lack the
			 security or support of a biological or adoptive family and frequently struggle
			 to secure affordable housing, obtain health insurance, pursue higher education,
			 and acquire adequate employment;
		Whereas on average, 8.5 percent of the positions in child
			 protective services remain vacant;
		Whereas due to heavy caseloads and limited resources, the
			 average tenure for a worker in child protection services is just 3
			 years;
		Whereas States, localities, and communities should be
			 encouraged to invest resources in preventative and reunification services and
			 postpermanency programs to ensure that more children in foster care are
			 provided with safe, loving, and permanent placements;
		Whereas Federal legislation over the past 3 decades,
			 including the Adoption Assistance and Child Welfare Act of 1980 (Public Law
			 96–272), the Adoption and Safe Families Act of 1997 (Public Law 105–89), the
			 Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public
			 Law 110–351), and the Child and Family Services Improvement and Innovation Act
			 (Public Law 112–34) provided new investments and services to improve the
			 outcomes of children in the foster-care system;
		Whereas May is an appropriate month to designate as
			 National Foster Care Month to provide an opportunity to acknowledge the
			 accomplishments of the child-welfare workforce, foster parents, advocacy
			 community, and mentors for their dedication, accomplishments, and positive
			 impact they have on the lives of children; and
		Whereas much remains to be done to ensure that all
			 children have a safe, loving, nurturing, and permanent family, regardless of
			 age or special needs: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes
			 National Foster Care Month as an opportunity to raise awareness about the
			 challenges that children face in the foster-care system;
			(2)encourages
			 Congress to implement policy to improve the lives of children in the
			 foster-care system;
			(3)supports the
			 designation of National Foster Care Month;
			(4)acknowledges the
			 special needs of children in the foster-care system;
			(5)recognizes foster
			 youth throughout the United States for their ongoing tenacity, courage, and
			 resilience while facing life challenges;
			(6)acknowledges the
			 exceptional alumni of the foster-care system who serve as advocates and role
			 models for youth who remain in care;
			(7)honors the
			 commitment and dedication of the individuals who work tirelessly to provide
			 assistance and services to children in the foster-care system; and
			(8)reaffirms the need
			 to continue working to improve the outcomes of all children in the foster-care
			 system through parts B and E of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.) and other programs designed to—
				(A)support vulnerable
			 families;
				(B)invest in
			 prevention and reunification services;
				(C)promote adoption
			 in cases where reunification is not in the best interests of the child;
				(D)adequately serve
			 those children brought into the foster-care system; and
				(E)facilitate the
			 successful transition into adulthood for children that age out
			 of the foster-care system.
				
